DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the in response to the preliminary amendment filed on 06/15/2021. Claims 1 – 20 are examined.


Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
in line 8 of claim 1 change “in that the” to - - the - -; and
in line 3 of claim 12 change “with regard to its nozzle throat area and its nozzle exit area” to - - with regard to a nozzle throat area thereof and nozzle exit area thereof - -.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately in a plane” in claim 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the For example it is not clear how much variation away from a plane both struts can include regarding infringing the claim.  Therefore the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3612402 (Timms).
The preamble recitation “for a turbofan engine of a supersonic aircraft” is read as intended use by the examiner and is given little patentable weight (see MPEP 2111.02(II)). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co.
Regarding claim 1, Timms discloses (see fig. 1) a thrust nozzle 12 for a turbofan engine (see col. 5, l. 71 clarifying that the gas turbine jet engine in col. 1, l. 7 has a fan and therefore is a turbofan engine) of a supersonic aircraft (col. 1, l. 70), wherein the thrust nozzle has:
- a thrust nozzle wall 12,
 - a flow channel (see flow channel at “112” in fig. 1, the flow channel located between central body 106 and thrust nozzle wall 12) which is delimited radially to the outside by the thrust nozzle wall, and 
- a central body 106 arranged in the flow channel, 
wherein
the central body 106 is connected via at least two struts 146 to the thrust nozzle wall 12, wherein 
a thrust reverser (blocker doors 176 and translating shroud 20 wherein shroud 20 is aft portion of thrust nozzle wall 12) is integrated into the thrust nozzle, which thrust reverser comprises two pivotable (see col. 5, l. 37) thrust reverser doors 176 which are rotatably mounted in two side structures of the thrust nozzle wall, which side structures are formed on opposite sides of the thrust nozzle wall (see fig. 1 showing blocker door 176 upper mounted in side structure at “176” wherein there are a plurality of blocker doors extending around inner wall 94 of thrust nozzle 12), and in each case one strut is connected to one of the side structures of the thrust nozzle wall (the plurality of struts 146 extend outwardly until and are connected to inner wall 72 that is connected to inner wall 94, see fig. 1 and col. 4, ll. 55-64) .
Regarding claim 2, Timms discloses (see fig. 1) wherein the struts 146 have a profile with a leading edge (at 146) and a trailing edge (at 22).
Regarding claims 9 and 10, Timms discloses wherein the central body 106 is axially displaceable, wherein the central body 106 is axially displaceable relative to the struts (see movement of portion 110 of central body 106 at 114 in fig. 1 relative to stationary struts 146).
Regarding claim 15, Timms discloses wherein the upstream end of the central body 106 is arranged at the leading edge of at least one strut or upstream of the leading edge of at least one strut 146 (see upstream end of nose 112 of central body 106 that is upstream of leading edge of strut 146 in fig. 1).
Regarding claim 16, Timms discloses wherein the central body 106 is of conical shape at its upstream end (see forward cone section 108 that includes nose 112 extending to upstream end) and/or at its downstream end (see aft cone section 110 of central body 106 extending to downstream end in fig. 1) and forms at least one maximum of its cross-sectional area between the upstream end and the downstream end (see maximum cross-sectional area just aft of 118 pointer line in upper portion of fig. 1).
Regarding claim 17
Regarding claim 18, Timms discloses wherein at least the leading edges (see leading edge at 146 that is upstream of throat near 118; the other of the struts 146 are at the same axial location as the strut 146 shown in fig. 1; the struts 146 are all mounted via wall 144, see col. 4 ll. 54-63) of the struts 146 are positioned axially upstream of the nozzle throat of the thrust nozzle (see throat at maximum diameter of central body 106 near 118 at upper portion of fig. 1, see also col. 4, ll. 28-30).
Regarding claim 19, Timms discloses (see fig. 1) wherein the thrust nozzle 12 is formed as a convergent- divergent thrust nozzle (see converging portion at “108” just upstream of throat near “118” and see diverging section just downstream of throat at “106” and “110”) or as a convergent-cylindrical thrust nozzle.
Regarding claim 20, Timms discloses (see fig. 1) wherein the central body 106 is connected to the thrust nozzle 12, and mounted therein, exclusively via the struts 146, and no further structural components are present which absorb forces acting on the central body (no other structures support central body 106 within thrust nozzle 12; for example see unsupported central body 106 in fig. 3 that is a cross section of fig. 1 at location “2” of fig. 1 looking aft wards just aft of struts 146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5908159 (Rudolph) in view of US Patent 3568930 (Kuchar).
Regarding claim 1, Rudolph discloses (see fig. 2) a thrust nozzle 36 for a turbofan engine (see col. 4, l. 65) of a supersonic aircraft (col. 1, ll. 15-20), wherein the thrust nozzle 36 has:
- a thrust nozzle wall (48, 49, 65),
 - a flow channel (see flow channel at 42 in fig. 2) which is delimited radially to the outside by the thrust nozzle wall (48, 49, 65), and 
- a central body 52 arranged in the flow channel, 
wherein
in that the central body 52 is connected via at least two struts 67 to the thrust nozzle wall (48, 49, 65), wherein 
a thrust reverser is integrated into the thrust nozzle (see col. 5, ll. 12-15), which thrust reverser is mounted in two side structures (lower and upper sections of wall 49 shown in fig. 2; see col. 5 ll. 10-15 stating wall 49 is location of thrust reversers) of the thrust Rudolph is silent the thrust reverser comprises two pivotable thrust reverser doors which are rotatably mounted in the two side structures.
Kuchar teaches (see figs. 2 and 3) thrust reverser for a gas turbine (abstract) of a supersonic aircraft (col. 2, l. 53) wherein the thrust reverser comprises two pivotable thrust reverser doors 2’ which are rotatably mounted in the two side structures 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Rudolph with the thrust reverser comprises two pivotable thrust reverser doors which are rotatably mounted in the two side structures as taught by Kuchar in order to facilitate providing a thrust reversing structure that provides sufficient reverse thrust without affecting normal engine operating conditions in a power plant where little "room" is available (Kuchar col. 2, ll. 1-5). 
Regarding claim 3, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph further discloses (see fig. 2) wherein the central body 52 is connected via two struts 67 to the thrust nozzle wall (48, 49, 65), wherein the two struts 67 are arranged approximately in a plane (plane of page of fig. 2).
Regarding claim 5, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph further discloses (see fig. 2) wherein the side structures (at 49 upper and lower in fig. 2) are of structurally reinforced form in the sense that they are of structurally stronger form than other regions of the thrust nozzle wall.  Wall 49 is the location where the thrust reversers are located as discussed in the 
Regarding claim 13, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph further discloses (see fig. 2) wherein the thrust nozzle 36 comprises two struts 67 and the upstream end (at 52 in fig. 2) of the central body 52 is arranged downstream of the leading edge (see leading edge just aft of mixer 37 in fig. 2) of the struts 67 (see fig. 2), wherein the struts 67 adjoin one another in their upstream region at their radially inner ends and form a common leading edge (see common leading edge of struts 67 just downstream of mixer 37 in fig. 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Kuchar, as applied to claim 1 above, and further in view of US Patent 2648353 (Haworth).
Regarding claim 4, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph further discloses (see fig. 2) wherein the thrust nozzle 36 has an upstream coupling region (at 46) which is designed (product by process claim interpretation) and provided for being connected to the core engine (mixer 37 is a part of core engine; e.g. see fig. 1 showing core engine of location 16 that is the location wherein the fan flow 28 and core flow 24 mix or combine), wherein the struts 67, the thrust nozzle wall (48, 49, 65) and the upstream coupling region (at 46) are arranged such that forces acting on the central body 52 are conducted via the at Rudolph is silent housing components (the term housing components is interpreted in accordance with applicant specification as components of the turbine housing or casing, see par. 10) of the core engine.
Haworth teaches thrust nozzle 13a (see fig. 2A) wherein the thrust nozzle has an upstream coupling region 13b (see fig. 3) which is designed and provided for being connected to housing components (12b and bolts; see col. 3, ll. 8-21) of a core engine (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Rudolph with housing components as taught by Haworth in order to facilitate securing the thrust nozzle to the engine casing (see Haworth col. 3, ll. 8-21). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Kuchar, as applied to claim 5 above, and further in view of US Patent 5826823 (Lymons).
As to claim 6, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph is silent wherein the side structure of the thrust nozzle wall comprises stiffening elements which are in each case of rib-like form and which structurally reinforce the side structure, and in that the two side structures are connected to one another at the top and bottom by means of semicircular structural elements.
Lymons teaches a thrust nozzle (see figs. 2 and 3 below) with pivotable thrust reverser doors (26, 28) and further teaches a side structure 22 of a thrust nozzle wall (see outer fairing 34 of side structure 22 incorporated into thrust nozzle wall of thrust nozzle in fig. 2) comprises stiffening elements (see fig. 3 below) which are in each case of rib-like form and which structurally reinforce the side structure 22, and in that the two side structures are connected to one another at the top and bottom by means of semicircular structural elements (see fig. 2 below).

    PNG
    media_image1.png
    408
    483
    media_image1.png
    Greyscale
[AltContent: textbox (semicircular elements)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    424
    552
    media_image3.png
    Greyscale
[AltContent: textbox (stiffening 
elements)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Rudolph in view of Kuchar with wherein the side structure of the thrust nozzle wall comprises stiffening elements which are in each case of rib-like form and which structurally reinforce the side structure, and in that the two side structures are connected to one another at the top and bottom by means of semicircular structural elements as taught by Lymons in order to facilitate to provide structural support for thrust reversing braking of aircraft thereby improving safety (see col. 1, ll. 12-15). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Kuchar, as applied to claim 13 above, and further in view of Pub, No, US 20080141655 A1 (Johnson).
As to claim 14, Rudolph in view of Kuchar teach the current invention as claimed and discussed above.  Rudolph is silent wherein the leading edges of the struts collectively form an arcuate curve which extends furthest upstream at its radially outer ends adjoining the thrust nozzle wall- and extends furthest downstream at the centerline of the thrust nozzle.
Johnson teaches (see fig. 3) a turbofan engine 210 for supersonic aircraft (par. 24, bottom) and further teaches the leading edges of struts 266 collectively form an arcuate curve which extends furthest upstream at its radially outer ends adjoining a thrust nozzle wall (wall just downstream of 254 in fig. 3) and extends furthest downstream at the centerline (see centerline A in fig. 3) of the thrust nozzle (see fig. 3).
It is further noted that a simple substitution of one known element (in this case, the arcuate strut leading edge of Johnson) for another (in this case, the leading edge of struts taught by Rudolph) to obtain predictable results (in this case, providing structural support of central body) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 1, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2516819 (Whittle) in view of Kuchar.
As to claim 1, Whittle discloses a thrust nozzle 3 for a turbofan engine of a supersonic aircraft, wherein the thrust nozzle 3 has:
- a thrust nozzle wall 3,
 - a flow channel (see flow arrows in fig. 1) which is delimited radially to the outside by the thrust nozzle wall 3, and 
- a central body (7, 10) arranged in the flow channel, 
wherein


    PNG
    media_image5.png
    544
    492
    media_image5.png
    Greyscale
[AltContent: textbox (struts)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side structure)][AltContent: arrow][AltContent: textbox (side structure)][AltContent: arrow]
Whittle is silent a thrust reverser is integrated into the thrust nozzle, which thrust reverser comprises two pivotable thrust reverser doors which are rotatably mounted in the two side structures.
Kuchar teaches (see figs. 2 and 3) thrust reverser for a gas turbine (abstract) of a supersonic aircraft (col. 2, l. 53) wherein the thrust reverser is integrated into a thrust nozzle, the thrust reverser comprises two pivotable thrust reverser doors 2’ which are rotatably mounted in the two side structures 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whittle with the thrust reverser comprises two pivotable thrust reverser doors which are rotatably mounted in the two side 
As to claim 8, Whittle in view of Kuchar teach the current invention as claimed and discussed above.  Whittle further discloses the central body (7, 10) is fixed in the axial direction (central body is fixed in the axial direction via struts (see fig. 1; and fig. 2 above)).
As to claim 12, Whittle in view of Kuchar teach the current invention as claimed and discussed above.  Whittle further discloses wherein the thrust nozzle wall is designed to be non-adjustable with regard to its nozzle throat area and its nozzle exit area (throat area is just forward of “7” in fig. 1 and exit area is aft of central body (7, 10) in fig. 1; neither of these areas are adjustable).

Allowable Subject Matter
Claims 7 and 11 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7 no prior art was found regarding the limitation “the thrust reverser doors are, in the pivoted position, arranged such that their radially inner ends are arranged at least partially downstream of the leading edge of the struts and at the same time lie against the struts”.  Prior art exists wherein the radially inner end lie against the central body (for example see the thrust reverser doors 176 of Timms lie .
Regarding claim 11 no prior art was found that teaches limitation “wherein the struts are axially displaceable relative to the thrust nozzle wall”.  US Patent 3908683 includes a translating strut at the inlet of a gas turbine engine however there was no teaching to use such struts in the exhaust section.  Pub. No.: US 2007/0125065 A1 teaches in bottom of par. 28 struts 106 that can be axially translatable however the radially inner end of struts 106 are connected to liner 110 rather than central body 130.  Further it is not clear if liner 110 translates; and it is not clear if including thrust reverser doors extending from and within a translatable shroud 120 is a reasonable modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741